Order filed September 26, 2019




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-19-00627-CV
                                    ____________

 IN THE MATTER OF THE MARRIAGE OF ALLAN RAY COMSTOCK
                  AND MINDY LEE COMSTOCK


                On Appeal from the County Court at Law No. 1
                          Galveston County, Texas
                     Trial Court Cause No. 15-FD-3019

                                      ORDER

      This is an appeal from a judgment signed May 20, 2019. A related case was
previously filed in the Court of Appeals for the First District of Texas under case
number 01-17-00346-CV.

      It is ORDERED that the appeal docketed under this court’s appellate cause
number 14-19-00627-CV is transferred to the Court of Appeals for the First
District of Texas pursuant to Local Rule 1.5 14th Tex. App. (Houston) Loc. R. 1.5.
The Clerk of this Court is directed to transfer all papers filed in this case, and
certify all Orders made, to the Court of Appeals for the First District of Texas.

                                   PER CURIAM

Panel Consists of Justices Jewell, Bourliot, and Zimmerer.